Citation Nr: 1414164	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-40 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  He died in October 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2014, the Board remanded the appellant's claim for additional development.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The death certificate indicates the Veteran died in October 2009 at age 89; the immediate cause of death was ischemic cardiomyopathy with atherosclerosis coronary arteries listed as an underlying cause.  

2.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), with a 70 percent disability rating; service connected for malaria, with a noncompensabe disability rating; and assigned a total disability rating for individual unemployability (TDIU).  He was not totally disabled for 10 years immediately before his death or for five years from the date of his discharge.  

3.  Resolving reasonable doubt in the appellant's favor, based on a review of all the evidence on file, it is at least as likely as not that the Veteran's service-connected PTSD materially contributed to the Veteran's cardiac condition, which was the immediate cause of his death in October 2009.  


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the claim for service connection for the Veteran's cause of death without detriment to the due process rights of the appellant.  


Cause of Veteran's Death - Laws and Regulations

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Accordingly, service connection for the cause of a veteran's death may be demonstrated by a showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

At the time of his death, the Veteran was service connected for PTSD, with a 70 percent disability rating; service connected for malaria, with a noncompensable disability rating; and assigned a total disability rating for individual unemployability (TDIU).  

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  

Factual Background and Analysis

As indicated above, the appellant in this case is the Veteran's widow.  The appellant seeks service connection for the cause of the Veteran's death.  She essentially contends that the Veteran's PTSD aggravated the cardiac conditions that caused the Veteran's death, so therefore PTSD contributed substantially or materially to his death.  

The Veteran served on active duty from November 1942 to November 1945.  According to his DD Form 214, he received the Combat Infantryman Badge (CIB) and participated in several World War II campaigns, including the Tunisian, Sicilian, Northern Apennines, and Southern France campaigns.  

Although the Veteran was never service-connected for a heart condition, the Board notes that a VA examination in December 1945, within a month after his discharge from active duty, noted both mild sclerosis of radial arteries and an impression of left ventricular preponderance.  

In a March 1946 rating decision, the Veteran was granted service connection for malaria and a 10 percent disability rating was assigned, effective November 28, 1945.  This disability rating eventually was reduced to a noncompensable rating.  

In a February 2002 rating decision, the Veteran was granted service connection for PTSD and awarded a 50 percent disability rating, effective June 4, 2001.  This disability rating eventually was increased to 70 percent.  

In a January 2004 rating decision, the Veteran was granted a total disability rating based on individual employability (TDIU), effective October 28, 2003.  

In October 2009, according to the death certificate of record, the Veteran died a natural death as an inpatient in a nursing home type institution.  The physician who completed the Veteran's death certificate indicated the immediate cause of death was ischemic cardiomyopathy with atherosclerosis coronary arteries listed as an underlying cause.  The death certificate indicated that no autopsy was performed and that the Veteran was cremated.  

After a review of all the evidence of record, granting the appellant the benefit of the doubt, the Board finds there is competent medical evidence of record to support a finding that the Veteran's service-connected PTSD substantially or materially contributed to the Veteran's death.  

For reasons not explained in the record, private medical records from the institution where the Veteran died were never obtained and associated with the claims file.  The same is true of private medical records from Dr. F.H.K., the Veteran's cardiologist from at least March 2005 onwards.  VA treatment records associated with the claims file show treatment for PTSD and note cardiac conditions, such as coronary artery disease, congestive heart failure, and cardiomyopathy, but they do not specifically address whether the Veteran's PTSD caused or aggravated his cardiac condition.  

Here the Board is guided by two VA medical opinions and the opinion of the Veteran's private cardiologist.  All three strongly suggest or imply that the Veteran's PTSD was, or at least could be, a contributory cause of death, although the VA reviewers note a lack of medical evidence in the claims file.  The Board finds that these physicians genuinely raise an issue whether the Veteran's service-connected PTSD contributed to his death by heart disease.  

In a March 2010 VA medical opinion, a VA psychologist noted that research showed that there might be a relationship between PTSD and heart disease.  Dr. G.C. noted, though, that at the current time the nature of the relationship was unclear.  Therefore, he stated that he could not say with any degree of confidence or certainty that the Veteran's PTSD was the primary or contributory cause of the conditions that lead to his death.  

In September 2010 private correspondence, Dr. F.H.K. stated that the Veteran's cardiac condition was aggravated by his history of PTSD.  Information in the claims file indicates that Dr. F.H.K. was a member of a medical practice entitled "Cardiac Solutions."  A March 2009 VA treatment record revealed that the Veteran saw Dr. F.H.K. since at least March 2005.  

In a February 2014 medial opinion, a VA cardiologist reviewed the claims file and opined that there was insufficient evidence regarding the Veteran's ischemic cardiomyopathy and artherosclerosis with which to render an opinion whether the Veteran's service-connected PTSD aggravated his fatal cardiac conditions without resorting to speculation.  Dr. R.M. also opined that medical literature does include reports of the association between PTSD and heart disease and cited a recent 2013 article in the American Heart Journal.  However, Dr. R.M. cited the lack of available information regarding the Veteran's cardiac condition, the bases for his diagnoses and development of coronary artery disease and ischemic heart disease, the evaluations surrounding the diagnoses and extent and contributions of co-morbidities to the disease, and the role of the presence and the effects of medication and treatment of other potential contributors to the cardiac condition as all precluding his opinion in this case.  

The Board notes that the 2010 VA medical opinion suggested that there might be a relationship between PTSD and heart disease, but the VA psychologist who delivered the opinion thought that the nature of this relationship was unclear at that time.  However, three years later the 2014 VA cardiologist opined that medical literature did include reports of the association between PTSD and heart disease.  He cited a very recent 2013 article in the American Heart Journal.  

The Board believes that the 2014 VA reviewer has provided a respectable source which the 2010 VA reviewer found was then lacking.  In other words, the opinion of the 2014 VA cardiologist has made it reasonable to conclude that the opinion of the 2010 VA psychologist, if sought and obtained today, would now support the conclusion that PTSD was a contributing factor in the cause of this Veteran's death.  The private opinion of the Veteran's cardiologist is in agreement since Dr. F.H.K. thought that the Veteran's cardiac condition was aggravated by his service-connected PTSD and Dr. F.H.K. had access to his own treatment records regarding the nature and extent of the Veteran's heart disease.  In this regard, the Board also notes that the Veteran's representative, in recent submissions, alluded to medical studies purporting to show that PTSD has an effect on the heart.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's service-connected PTSD substantially or materially contributed to his cause of death.  There can be no doubt that further medical inquiry could be undertaken with a view towards clarifying the medical opinions of the medical reviewers noted above and attempting to obtain the private treatment records of cardiac treatment which the VA medical reviewers had wished to consult.  However, the Board finds that would only prolong adjudication of this claim from an elderly appellant who filed for benefits shortly after the death of her husband nearly five years ago, especially in view of the fact VA has been unable to secure an adequate medical opinion on the issue from different private and VA medical reviewers.  

Thus, the Board finds that a reasonable doubt exists as to the relationship between the Veteran's service-connected PTSD and his death, and this doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Therefore, the Board finds that it is at least as likely as not that the Veteran's PTSD, at the very least, contributed to the cause of the Veteran's death from heart disease.  As such, service connection for cause of death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312.  


ORDER

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


